'The opinion of the court was delivered by
Kingman, C. J.:
This is a proceeding to procure the reversal of an order of the district court of Cherokee county, by which John Polster was ordered to pay over to one Charles Bearow the sum of $114.55. The following facts appear: Bearow had been arrested for larceny of money from Polster, was examined and held for trial in the district court. The justice before whom the examination was had ordered the money taken from Bearow to be paid over to Polster as his property. On the trial in the district court Bearow was found not guilty, whereupon the court made the order complained .of. This is essentially a controversy between Bearow and Polster. The right to the money can only be determined *206when both parties are before the court, and this is true in this court as well as other courts. Bearow is not made a party to the proceeding in this court, and therefore we cannot adjudicate upon his rights. The proposition is fundamental. The petition in error must be dismissed.
All the Justices concurring.